Maeshall, J.
Appellant assigns, as reasons why the judgment should be reversed: (1) The evidence shows that defendant was a married woman living with her husband when the debt was contracted, and does not show that it was contracted with reference to her separate estate intending to charge the same with the payment thereof; (2) the claim was barred by the statute of limitations; (3) the judgment is irregular and unauthorized in that it is, in form, an affirmance of the judgment for damages and costs rendered in the justice’s court. As we view the case a decision of the first question renders consideration of the other two unnecessary.
Under the statutes of this state (secs. 2342, 2345, Stats. 1898) partially removing the common-law disability of married women to bind themselves at law by contract, they may contract as if sole, so far as necessary or convenient to the beneficial enjoyment of their separate property or the carrying on of their separate business or in relation to their personal services. Conway v. Smith, 13 Wis. 125; Todd v. Lee, 15 Wis. 365; Leonard v. Rogan, 20 Wis. 540; Meyers v. Rahte, 46 Wis. 655; Krouskop v. Shontz, 51 Wis. 204; Mueller v. Wiese, 95 Wis. 381. This case does not fall within the letter or the spirit of such statutes, nor within any case above cited, nor any other that has been decided by this court. The debt sued on was not contracted in the acquirement of property or in the care or use thereof. We are not dealing here with the proposition of whether a person circumstanced as appellant was may bind her separate prop*45erty in equity by a contract like the one sued on, but whether she can bind herself at law. It is not sufficient that a married woman shall merely make a contract intending to charge her separate property; it must concern her separate property or business or personal services. All the contracts of married women involved in the cases cited, which were sustained, were of the latter character. In Conway v. Smith the debt was contracted for work and material in the construction of a hotel building belonging to the defendant. In Todd v. Lee the debt was contracted for goods for a millinery business. In Leonard v. Rogan the debt was contracted for services in reducing to the possession of the defendant her separate estate. In Meyers v. Rahte the debt was incurred for merchandise purchased for the defendant’s business as a saloon-keeper. In Krouskop v. Shontz the indebtedness was contracted for supplies used by the defendant and her husband in carrying on a farm owned by the defendant. All the other cases in this court where the subject has been considered, in which it was held that the contract of a married woman was binding upon her at law, are of the character of those to which we have referred. The proposition here advanced is that power to make such contracts as are necessary or convenient to the beneficial enjoyment of property includes the power to contract generally from the fact that the party contracting has property with which she may discharge liabilities thus incurred. Our statute does not go that far.
Where this court has said that the partial removal of the common-law disabilities of married women, as regards their ability'to contract, enables them to make such contracts, binding at law, as may be necessary or convenient to the beneficial enjoyment of their new rights, it refers to contracts in regard to business in its relation to property, not to the power to contract generally, from the mere fact of the possession of property sufficient to discharge contract *46■obligations. Otherwise, Kavanagh v. O'Neill, 53 Wis. 101; Emerson-Talcott Co. v. Knapp, 90 Wis. 35; and Mueller v. Wiese, 95 Wis. 381, would have resulted in holding the defendant in each case liable upon her contract instead of not liable. Enjoyment of property, merely as a basis for credit which does not otherwise concern property, has nothing to ■do with the care or accumulation of property or use of property as such. The former -is not and the latter is within the scope of the statute. Counsel cite to our attention numerous decisions from states having statutes different from ours. They have no application to the case in hand and therefore need not be reviewed.
It follows from what has been said that the decision of the trial court, holding defendant liable at law for a debt that in no way concerned her separate property or business, was wrong and must be reversed.
By the Court.— The judgment appealed from is reversed, and the cause remanded with directions to render judgment for the defendant for costs.